DETAILED ACTION

This is the First Office Action in response to the above identified patent 

application filed on June 25, 2020.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “serpentine belt” (clam 1) and “a belt, chain or similar mechanism (line 9 of claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: 
On lines 2-3, the terminology: (herein: “transmission”) should be deleted because it is not needed in defining the metes and bounds of the desired patent protection. 
On lines 6+, the terminology “comprised of a/an: Thrust Assembly; an Actuator Assembly; a Ratio Control Rod with pulley; and a Biasing Member” is awkwardly worded and should be changed to - - comprising: a thrust assembly; an actuator assembly; a ratio control rod with a pulley; and a biasing member - -.
Claim 4 must be in the form of a single sentence with only a single period, wherein addition periods may not be used elsewhere in the claims except for abbreviations.  See MPEP 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  For example:

Claim 1, line 1, the preamble “The design of a constant-input-torque, infinitely-variable- drive-ratio, automatic transmission mechanism” is unclear if applicant intends to claim the “design” of a transmission (such as a drawing), or the transmission itself.  It is suggested the preamble be amended to - - A constant-input-torque, infinitely-variable- drive-ratio, automatic transmission mechanism - -.  
Claim 1, line 9, the limitation “as necessary” fails to particularly define the metes and bounds of the desired patent protection.  It is unclear if applicant intends to positively claim a support.
Claim 1, line 10, the limitation “as desired” fails to particularly define the metes and bounds of the desired patent protection.
Claim 2, lines 1-2, the limitation “the rotating, but not translating, Thrust Assembly” lacks proper antecedent basis because applicant has not defined the thrust assembly as being rotatable and non-translatable.
Claim 2, line 3, the limitation “the surface-mated” lacks proper antecedent basis.
Claim 2, last line, the limitation “rotating Actuator assembly” is not understood if applicant intends to reference the “Actuator Assembly” of claim 1.  Note, the Actuator Assembly of claim 1 has not been defined as being capable of rotating.
Claim 3, lines 1-2, the limitation “the rotating Actuator Assembly” lacks proper antecedent basis.
Claim 3, line 2, the limitation “the transmitted torque” lacks proper antecedent basis.
Claim 3, line 4, the limitation “the load” lacks proper antecedent basis.
Claim 4, appears to introduce many components that are defined in claim 1.  For example, the limitation “a Ratio Control Rod” (line 2), “an affixed Ratio Control Rod Pulley” (lines 2-3), “a serpentine belt” (lines 4-5) appear to have been previously defined in claim 1.  A dependent claim includes all the limitations of the claim from which it depends.
Claim 4, the limitations “the Thrust Cone” (lines 5-6), “the Drive Cone” (line 6), “the Drive Cone Pulley” (line 7) lack proper antecedent basis.
 Claim 4, line 9, the limitation “or similar mechanism” is unclear what applicant considers as “similar.”  For example, is a gear arrangement considered a similar mechanism? 
Claim 4, lines 11+, the limitation “Note: The functional details regarding the varying ratio of input RPM to corresponding output RPM of juxtaposed-cone-based transmissions is explained by other patents (e.g.: US 7,803,077 Bl)” fails to particularly define the metes and bounds of the desired patent protection.  It is unclear which features are positively claimed.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either McNeal (USP 692,330) or Mullaney (USP 368,302).	
McNeal teaches a constant-input-torque, infinitely-variable- drive-ratio, automatic transmission mechanism for accomplishing automatically-adjustable rotational output variability of a juxtaposed-cone-based transmission via a constant-input torque and using a device comprising: a Thrust Assembly (D); an Actuator Assembly (connection between D and G, such as F); a Ratio Control Rod (G) with pulley (g); and a Biasing Member (M); and used in combination with two juxtaposed cones (B2,H2) and one interconnecting serpentine belt (I); together with supports (such as C) as necessary to affix the Transmission in position.
Mullaney teaches a constant-input-torque, infinitely-variable- drive-ratio, automatic transmission mechanism for accomplishing automatically-adjustable rotational output variability of a juxtaposed-cone-based transmission via a constant-input torque and using a device comprising: a Thrust Assembly (24,25,26); an Actuator Assembly (21,22); a Ratio Control Rod (28) with pulley (10); and a Biasing Member (the weight of the balls 21 bias the transmission is a first position); and used in combination with two juxtaposed cones (7,8) and one interconnecting serpentine belt (9); together with supports (such as the transmission frame) as necessary to affix the Transmission in position.
 	With respect to claim 4, both McNeal and Mullaney teach: the Actuator Assembly linearly translates a Ratio Control Rod, and an affixed Ratio Control Rod Pulley parallel to the axes of the juxtaposed- cone combination; the Ratio Control Rod Pulley moves a serpentine belt which connects the Ratio Control Rod Pulley, the Thrust Cone, and the Drive Cone; the Drive Cone is firmly affixed to, and rotates, the Drive Cone Pulley; the Drive Cone Pulley connects to the desired output via a belt, chain or similar mechanism; AND where the serpentine belt affects the opposing-diameter-based ratio of the input RPM to the output.
	
Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658